UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-6794


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                 Plaintiff - Appellant,

           v.

RANDALL FOWLER, JR.; LASLEY; WILLIAMS; DEGEORGIS; WANTONTA
GOLDEN; JEFF BILYEU; R. BLACKBURN; KENNETH MYERS; JAMES
JENNINGS; NATHAN RICE,

                 Defendants - Appellees.



                                   No. 19-6832


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                 Plaintiff - Appellant,

           v.

RANDALL FOWLER, JR.; LASLEY; WILLIAMS; DEGEORGIS; WANTONTA
GOLDEN; JEFF BILYEU; R. BLACKBURN; KENNETH MYERS; JAMES
JENNINGS; NATHAN RICE,

                 Defendants - Appellees.
Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge; Paige Jones Gossett, Magistrate
Judge. (0:18-cv-01417-CMC-PJG)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

      Robert Louis Garrett, Jr., seeks to appeal the district court’s order affirming the

magistrate judge’s order and denying Garrett’s motions to join other parties and to amend

the complaint, to amend/correct the motion to join other parties and to amend the

complaint, and for appointment of counsel; the magistrate judge’s order denying Garrett’s

motions to compel and for sanctions, to stay, motions to supplement his motion to compel

and for sanctions, and denying Defendants’ motion for extension of time; and the

magistrate judge’s order denying Garrett’s motions for appointment of counsel. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Garrett seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeals for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3